                              Case 1:18-cr-00537-SHS Document 79 Filed 11/20/19 Page 1 of 1
                                                    L EVITT & K AIZER
RICHARD WARE LEVITT°                                       ATTORNEYS AT LAW                            TELEPHONE
rlevitt@landklaw.com                                      40 F U L T O N S T R E E T                   (212) 480-4000
NICHOLAS G. KAIZER°                                             23 r d F L O O R
                                                                                                         FACSIMILE
nkaizer@landklaw.com                                   NEW YORK, NEW YORK 10038-5077
                                                                                                        (212) 480-4444
EMILY GOLUB
    OF COUNSEL

°   ADMITTED IN N.Y., FLA., AND D.C.




                                                                    November 20, 2019
                  The Honorable Sidney H. Stein
                  United States District Judge
                  Southern District of New York
                  United States Courthouse
                  500 Pearl Street
                  New York, NY 10007

                                                            Re:     USA v. John Tortora,
                                                                    S1 18 Cr. 537 (SHS)

                  Dear Judge Stein:

                          Yesterday evening we filed DE 78, a redacted letter motion requesting issuance of
                  a Rule 17(c) subpoena to the Yonkers Police Department. Based upon the government’s
                  request, we now write to ask the court to seal that motion and remove it from the public
                  ECF database. An unredacted copy of our motion was mailed to Ms. Blakely last night.

                          In our ECF filing, we redacted materials disclosed in the confidential discovery.
                  The government does not believe that sufficient and requests that we redact the
                  identification of two confidential informants -- even though they are nowhere identified by
                  name in the confidential discovery.

                          Although we disagree with the government’s rationale, and note that the identities
                  of the two informants in question are known independently to us (and one was in fact
                  identified in the press pursuant to information obtained from “law enforcement sources”)
                  we do not oppose the removal of DE 78 from the public docket and the sealing thereof and
                  therefore request that the Court enter an appropriate order to effectuate this result while the
                  Court considers and rules upon the request we make in DE 78 for a Rule 17(c) subpoena.

                                                                    Respectfully submitted,



                                                                    Richard Levitt


                  cc:            AUSA Jessica Fender
                                 AUSA Anden Chow
                                 AUSA Lauren Schorr
